FILED
Dec 13, 2019
07:49 AM(CT)

TENNESSEE COURT OF
WORKERS' COMPENSATION
CLAIMS

 

TENNESSEE BUREAU OF WORKERS’ COMPENSATION
IN THE COURT OF WORKERS’ COMPENSATION CLAIMS

AT MURFREESBORO
WILLIAM WASHINGTON, ) Docket No.: 2019-05-0823
Employee, )
Vv. )
)
IB-TECH ) State File No.: 51617-2019
Employer, )
And )
)
SOMPO AMERICA INS. Co. ) Judge Robert Durham
Insurer. )

 

EXPEDITED HEARING ORDER DENYING BENEFITS
(DECISION ON THE RECORD)

 

This case came before the Court for an expedited hearing. Following the parties’
agreement to accept a decision on the record, the Court issued a Docketing Notice that
required responses by December 10.

The issue is whether Mr. Washington provided sufficient evidence to establish he
is likely to prove at trial that he is entitled to benefits for his low-back and left-leg pain.
The Court holds the evidence is insufficient at this time and denies the requested benefits.

History of Claim

Mr. Washington submitted a Petition for Benefit Determination claiming he
suffered a work injury on May 15, 2019, to his low back and left leg. In his affidavit, Mr.
Washington stated that he was “having a problem” picking up a seat adjuster, and he told
his supervisor that “something wasn’t right.” He thought he was having a stroke and left
to seek medical treatment.

Jennifer Calahan, Human Resource Manager for IB-Tech, confirmed that on his
last day at work, Mr. Washington clocked-out after working only one hour and that he
told “multiple individuals” that he thought he was having a stroke. However, she stated
that this incident occurred on May 9, not May 15.

1
Based on the submitted medical records, Mr. Washington sought unauthorized
treatment on May 9; however, neither party provided a record of the visit. Two days
later, he went to the emergency room complaining of left-leg and mild low-back pain that
began “several days ago.” According to the record, he denied any trauma, and the
provider did not mention a work-related injury. He underwent a lumbar CT scan, which
revealed degenerative disc disease causing narrowing in his spinal canal and nerve root
exits in multiple lumbar discs. The provider diagnosed lumbar radiculopathy and
prescribed pain medication and anti-inflammatories.

On May 13, Mr. Washington saw Dr. Samuel Bastian, a general practitioner, to
address his low-back and left-leg complaints. He stated his symptoms began a week
earlier and were unchanged. The records listed the mechanism of injury as “unknown”
and do not mention a work-related accident. Dr. Bastian diagnosed discogenic pain and
referred Mr. Washington to physical therapy while continuing his medication. This
concluded the evidence presented to the Court.

Findings of Fact and Conclusions of Law

Mr. Washington must present sufficient evidence establishing that he will likely
prevail at trial to receive benefits. See Tenn. Code Ann. § 50-6-239(d)(1) (2019).

First, the Court will address whether the alleged work injury occurred on May 9 or
May 15. Based on the entire record, it seems clear that Mr. Washington erred when he
listed May 15 as the incident date and it was more likely on May 9. However, the Court
finds the error irrelevant at this time.

The more pressing issue is causation. Mr. Washington must show he is likely to
prove that his low-back and left-leg pain arose primarily out of and in the course and
scope of his employment with IB-Tech. To do that, he must establish to a reasonable
degree of medical certainty that his employment contributed more than fifty percent in
causing the need for medical treatment, considering all causes. Reasonable degree of
medical certainty means “it is more likely than not considering all causes, as opposed to
speculation or uncertainty.” See Tenn. Code Ann. § 50-6-102(14). Thus, causation must
be established through proof of a work-related accident as well as expert medical
testimony, and it must be by more than “speculation or possibility.” Jd.

Here, Mr. Washington did not provide any evidence of a work-related accident.
His affidavit only refers to “having problems” lifting a seat adjuster, and he told his
supervisor and others that he thought he was having a stroke. Neither of the submitted
medical records refers to a work injury, and in fact, both stated that the mechanism of
injury was unknown.
The Court further finds that Mr. Washington’s evidence is insufficient to establish
he is likely to prevail at trial even with regard to the provision of a panel of physicians.
See Tenn. Code Ann. § 50-6-204. Medical evidence is generally required to establish a
causal relationship, “[e]xcept in the most obvious, simple and routine cases.” Cloyd v.
Hartco Flooring Co., 274 8.W.3d 638, 643 (Tenn. 2008). Here, Mr. Washington did not
provide any medical opinion that even addressed a possible causal connection between
his employment and his low-back and leg pain. To date, Mr. Washington has only
offered speculation as to the cause of his pain, which cannot serve as justification for the
provision of benefits. Tenn. Code Ann. § 50-6-102(14).

IT IS, THEREFORE, ORDERED that:

1. Mr. Washington’s request for benefits is denied at this time.

2. This case is set for a Scheduling Hearing on February 3, 2020, at 9:00 a.m. C.S.T.
The parties or their counsel must call 615-253-0010 or toll-free at 855-689-9049 to
participate in the hearing. Failure to call might result in a determination of the

issues without your participation.

ENTERED December /3, 2019.

La)» weiss

Robert V. Durham, Judge
Court of Workers’ Compensation Claims
APPENDIX

Technical Record

ae a

Petition for Benefit Determination
Dispute Certification Notice
Request for Expedited Hearing
Docketing Notice

IB-Tech’s position statement

Exhibits

wR wWN

Mr. Williams’s affidavit
Wage Statement
Dr. Samuel Bastian’s records

Williamson Medical Center’s records
Ms. Calahan’s affidavit

CERTIFICATE OF SERVICE

A copy of the Expedited Hearing Order Denying Benefits was sent as indicated on
December 13, 2019.

 

 

 

 

 

 

 

 

 

 

Name Certified Via Via _ | Service sent to:
Mail Fax Email
William Washington Xx 1609 Christi Avenue
Chapel Hill, TN 38034
Brent Moore X bmoore@ortalekelley.com
) Ah

_ SU F tien

Pdénny Shrajn, Clerk of Court

Court of van Cl Compensation Claims

WC.CourtClerk@tn.gov

 
 

Expedited Hearing Order Right to Appeal:

If you disagree with this Expedited Hearing Order, you may appeal to the Workers’
Compensation Appeals Board. To appeal an expedited hearing order, you must:

1. Complete the enclosed form entitled: “Expedited Hearing Notice of Appeal,” and file the
form with the Clerk of the Court of Workers’ Compensation Claims within seven
business days of the date the expedited hearing order was filed. When filing the Notice
of Appeal, you must serve a copy upon all parties.

2. You must pay, via check, money order, or credit card, a $75.00 filing fee within ten
calendar days after filing of the Notice of Appeal. Payments can be made in-person at
any Bureau office or by U.S. mail, hand-delivery, or other delivery service. In the
alternative, you may file an Affidavit of Indigency (form available on the Bureau’s
website or any Bureau office) seeking a waiver of the fee. You must file the fully-
completed Affidavit of Indigency within ten calendar days of filing the Notice of
Appeal. Failure to timely pay the filing fee or file the Affidavit of Indigency will
result in dismissal of the appeal.

3. You bear the responsibility of ensuring a complete record on appeal. You may request
from the court clerk the audio recording of the hearing for a $25.00 fee. If a transcript of
the proceedings is to be filed, a licensed court reporter must prepare the transcript and file
it with the court clerk within ten business days of the filing the Notice of
Appeal. Alternatively, you may file a statement of the evidence prepared jointly by both
parties within ten business days of the filing of the Notice of Appeal. The statement of
the evidence must convey a complete and accurate account of the hearing. The Workers’
Compensation Judge must approve the statement before the record is submitted to the
Appeals Board. If the Appeals Board is called upon to review testimony or other proof
concerning factual matters, the absence of a transcript or statement of the evidence can be
a significant obstacle to meaningful appellate review.

4. If you wish to file a position statement, you must file it with the court clerk within ten
business days after the deadline to file a transcript or statement of the evidence. The
party opposing the appeal may file a response with the court clerk within ten business
days after you file your position statement. All position statements should include: (1) a
statement summarizing the facts of the case from the evidence admitted during the
expedited hearing; (2) a statement summarizing the disposition of the case as a result of
the expedited hearing; (3) a statement of the issue(s) presented for review; and (4) an
argument, citing appropriate statutes, case law, or other authority.

For self-represented litigants: Help from an Ombudsman is available at 800-332-2667.
LB-1099

 

EXPEDITED HEARING NOTICE OF APPEAL
Tennessee Division of Workers’ Compensation
www. tn.gov/labor-wid/weomp.shtml
wce.courtclerk@tn.gov
1-800-332-2667

 

Docket #:
State File #/YR:

 

Employee

Vv.

 

Employer
Notice
Notice is given that

 

[List name(s) of all appealing party(ies) on separate sheet if necessary]

appeals the order(s) of the Court of Workers’ Compensation Claims at

to the Workers’ Compensation Appeals

 

Board. [List the date(s) the order(s) was filed in the court clerk’s office]

Judge

Statement of the Issues
Provide a short and plain statement of the issues on appeal or basis for relief on appeal:

 

 

 

Additional Information
Type of Case [Check the most appropriate item]

L] Temporary disability benefits
L] Medical benefits for current injury
LC Medical benefits under prior order issued by the Court

List of Parties
Appellant (Requesting Party): At Hearing: LJEmployer LJEmployee

Address:

 

Party’s Phone: Email:
Attorney's Name: BPR#:
Attorney’s Address: Phone:

Attorney's City, State & Zip code:

 

Attorney’s Email:

 

* Attach an additional sheet for each additional Appellant *

rev. 10/18 Page 1 of 2 RDA 11082
Employee Name: SF#: DOI:

Appellee(s)

Appellee (Opposing Party): At Hearing: L]JEmployer LJEmployee

 

Appellee’s Address:

 

 

 

Appellee’s Phone: Email:
Attorney’s Name: BPR#:
Attorney’s Address: Phone:

 

Attorney’s City, State & Zip code:

 

Attorney’s Email:

* Attach an additional sheet for each additional Appellee *

CERTIFICATE OF SERVICE

I,
Expedited Hearing Notice of Appeal by First Class, United States Mail, postage prepaid, to all parties

and/or their attorneys in this case in accordance with Rule 0800-02-22.01(2) of the Tennessee Rules
of Board of Workers’ Compensation Appeals on this the day of , 20

, certify that | have forwarded a true and exact copy of this

[Signature of appellant or attorney for appellant]

 

LB-1099 rev. 10/18 Page 2 of 2 RDA 11082
 

Tennessee Bureau of Workers’ Compensation
220 French Landing Drive, I-B
Nashville, TN 37243-1002
800-332-2667

AFFIDAVIT OF INDIGENCY

I, , having been duly sworn according to law, make oath that
because of my poverty, | am unable to bear the costs of this appeal and request that the filing fee to appeal be
waived. The following facts support my poverty.

1. Full Name: 2. Address:

 

 

3. Telephone Number: 4. Date of Birth:
5. Names and Ages of Ail Dependents:

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

Relationship:

 

 

6. lam employed by:

 

My employer’s address is:

 

My employer’s phone number is:

 

7. My present monthly household income, after federal income and social security taxes are deducted, is:

$

8. | receive or expect to receive money from the following sources:

 

 

 

 

 

 

AFDC $ per month beginning
ssl $ per month beginning
Retirement $ per month beginning
Disability $ per month beginning
Unemployment $ per month beginning
Worker's Comp.$ per month beginning
Other $ per month beginning

 

LB-1108 (REV 11/15) RDA 11082
9. My expenses are:

 

 

 

Rent/House Payment $ permonth Medical/Dental $ per month

Groceries $ per month Telephone $ per month

Electricity $ per month School Supplies $ per month

Water $ per month Clothing $ per month

Gas $ per month Child Care $ per month

Transportation $ per month Child Support $ per month

Car $ per month

Other $ per month (describe: )
10. Assets:

Automobile $ (FMV)

Checking/Savings Acct. $

House $ __ (FMV)

Other $ Describe:

 

11. My debts are:

Amount Owed To Whom

 

 

 

 

| hereby declare under the penalty of perjury that the foregoing answers are true, correct, and complete
and that I am financially unable to pay the costs of this appeal.

 

APPELLANT

Sworn and subscribed before me, a notary public, this

day of , 20

 

NOTARY PUBLIC

My Commission Expires:

LB-1108 (REV 11/15) RDA 11082